Citation Nr: 0408263	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for left leg and back disabilities.

The issue of entitlement to service connection for a back 
disability is addressed in the remand that follows this Board 
decision.  For the reasons outlined below, that issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Consistent with the instructions below, 
VA will notify you of the further action that is required on 
your part.


FINDING OF FACT

The preponderance of the evidence of the record is against 
finding that the veteran has a current left leg disability.


CONCLUSION OF LAW

A left leg disability was not incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.655 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a current left leg 
disability due to his military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that service 
medical records, including the November 1971 separation 
examination, are negative for complaints, diagnoses, or 
treatment related to the left leg.  Similarly, post-service 
treatment records are negative for complaints, diagnoses, or 
treatment related to the left leg.  Furthermore, while the 
veteran was provided comprehensive VA examinations in July 
1972 and July 2001 each examination failed to reveal any left 
leg disability.  Therefore, the Board finds that the medical 
evidence of record overwhelming supports the conclusion that 
the veteran does not have a current left leg disability.  

The application of 38 C.F.R. § 3.303 has as an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  
Accordingly, because the veteran does not have a current 
disability the claim of entitlement to service connection for 
a left leg disability is legally insufficient under 38 C.F.R. 
§ 3.303 and must be denied.  

In reaching the above conclusion, the Board has taken into 
account the veteran's written statements to the RO.  While he 
is competent to describe visible symptoms or manifestations 
of a disease or disability during and after service, as a lay 
person without medical training he is not competent to 
provide medical opinion evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, his statements do not act 
as probative evidence as the issue on appeal.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), the Board notes that a 
review of the record on appeal shows that VA, in a June 2001 
letter, the October 2001 rating decision, and the April 2002 
statement of the case notified the veteran that establishing 
entitlement to service connection for a disability requires, 
among other things, a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, the above 
claim was denied because the veteran did not meet the 
statutory threshold for entitlement to service connection - a 
current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Moreover, the veteran notified the RO in September 2002 that 
he had read a September 2002 VCAA letter and had no other 
evidence to submit.  Therefore, because the decision is 
mandated by a failure to meet a basic prerequisite the Board 
is entitled to go forward with adjudication of the claim 
regardless of whether or not the record shows adequate notice 
and assistance as required by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Further discussion of the VCAA is not required.


ORDER

Entitlement to service connection for a left leg disability 
is denied.


REMAND

As to entitlement to service connection for a back disorder, 
governing regulations provide that VA's duty to assist 
includes obtaining informed medical opinion evidence when 
needed to adjudicate the veteran's claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.326. 

In this regard, a November 1971 service medical record 
contain diagnoses of low back pain and a transitional L5 
vertebra.  See November 1971 consultation sheet and 
separation examination.  A July 1972 VA examiner opined that 
x-rays showed a transitional sacralized segment, and a July 
2001 VA examiner opined that a lumbar spine magnetic 
resonance imaging evaluation (MRI) showed both degenerative 
changes and a disc herniation.  However, the claims file does 
not contain a medical opinion as to the relationship, if any, 
between current low back disorder and in-service findings.  
Therefore, a remand for a VA examination to obtain such an 
opinion is required.  Id.

Further, the VCAA requires the RO to obtain and associate 
with the record all adequately identified records.  See 
38 U.S.C.A. § 5103A(b).  In this regard, the Board notes 
that, while the veteran told the July 2001 VA examiner that 
he had seen Dr. R. K. Wadhwa since 1981, a review of the 
record on appeal only shows treatment records of Dr. Wadhwa 
beginning in April 2002.  Likewise, the veteran told the July 
2001 VA examiner that he had an employment examination 
conducted by Clariton Steel when he first went to work for 
them shortly after his separation from military service which 
noted a low back disorder.  He also told the examiner that 
Clariton Steel, seven and a half years latter, gave him a 
disability retirement because of back problems.  However, a 
request for Clariton Steel's records also does not appear in 
the claims file.  

Similarly, while Charles P. Gennaula, M.D., in his March 2002 
letter, noted that the veteran had been in a November 2000 
motor vehicle accident that had aggravated a pre-existing low 
back disorder, and while this physician cited to both his 
office notes and physical therapy records, neither copies of 
his office notes or the physical therapy records are found in 
the claims file.  In addition, the Board notes that Dr. 
Gennaula's letter was addressed to an attorney - Fred C. Jug, 
Jr., Attorney at Law.  This leads the Board to believe that 
it was prepared in connection with a litigation arising out 
of the November 2000 motor vehicle accident and that Mr. Jug 
may have other relevant records in his possession.  However, 
copies of these records also do not appear in the claims 
file.  Therefore, a remand is also required to give the RO an 
opportunity to request copies of all of the veteran's medical 
records from the above locations.  Id.

Lastly, the Board notes that the VCAA requires VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  Specifically, as part of the notice, 
VA is to undertake the following actions: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform him 
about the information and specific evidence that VA will seek 
to provide; (3) inform him about the information and specific 
evidence the claimant is expected to provide; and (4) tell 
the claimant to provide any evidence in him possession that 
pertains to the claim.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Therefore, this issue is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 
3.159; the Veterans Benefits Act of 2003; 
and any other applicable legal precedent.  
Such notification includes, but is not 
limited to, notifying the veteran of the 
specific evidence needed to substantiate 
the claim of entitlement to service 
connection for a back disability.  
Specifically, the letter must (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence the 
claimant is expected to provide; and (4) 
request he provide any evidence in his 
possession that pertains to the claim.  
The veteran should be notified that he 
has one-year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO, after obtaining from the 
veteran all necessary authorizations, 
should obtain all pertinent medical 
records that have not already been 
associated with the record from Clariton 
Steel; Dr. R. K. Wadhwa; Dr. Charles P. 
Gennaula; and the physical therapist 
referenced by Dr. Gennaula.  If the 
veteran fails to provide any needed 
authorization, any of the requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the claimant notified in writing.

3.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all other VA and non-VA health 
care providers who have treated him for 
his back disability since November 1971, 
to include all providers who cared for 
his back following a November 2000 motor 
vehicle accident.  The RO should inform 
the veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

4.  The RO, after obtaining an 
appropriate authorization, should contact 
Fred C. Jug, Jr., Attorney at Law, and 
request copies of all medical records and 
pleadings prepared in connection with the 
veteran's November 2000 motor vehicle 
accident.  

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination.  
Send the claims folder to the orthopedist 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
orthopedist should be accomplished and 
all clinical findings should be reported 
in detail.  Following a review of the 
claims folders and the results of the 
examination, the orthopedist is to answer 
the following:

i.  Does the veteran have any 
current back disability and, if so, 
what are there diagnoses?

ii.  If the veteran has any current 
back disability, is it at least as 
likely as not that it was caused or 
aggravated by military service?

iii.  If the veteran's back 
disabilities includes arthritis, 
verified by x-ray, is it at least as 
likely as not that the disorder 
manifested itself to a compensable 
degree with one year after hiss 
separation from military service in 
November 1971?

Note:  In providing the above opinions, 
the examiner should comment on the 
November 1971 in-service diagnoses, the 
July 1972 VA examiner's opinion that x-
rays showed a transitional sacralized 
segment, and the July 2001 VA examiner's 
opinion that a lumbar spine MRI showed 
both degenerative changes and a disc 
herniation.  The examiner should also 
comment on the role the November 2000 
motor vehicle accident had on any current 
back disability.  

6.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If any 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



